DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20160065572) in view of Friedrich et al (20200322486).

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (20160065572).
Regarding claim 1, Kim et al discloses, an electronic device (fig. 9) comprising: 
a housing structure (fig. 9); 
a user interface (920, fig. 9) located in the housing structure; 
a network interface (940, fig. 9) which is wiredly or wirelessly connectable; 
a processor (960, fig. 9) which is located in the housing structure, and operatively connected with the user interface (920, fig. 9), the network interface (940, fig. 9), and the wireless communication circuit (940, fig. 9) (¶ 0086, FIG. 9, a terminal may include a sensing unit 910, an input unit 920, a storage unit 930, a communication unit 940, a display unit 950, and a control unit 960); and 
a memory (930, fig. 9) which is located in the housing structure, and operatively connected with the processor (960, fig. 9), wherein the memory stores instructions that cause, when executed, the processor to: 
establish a first communication channel with a first external device using the wireless communication circuit (abstract, ¶ 0032, 0075, FIG. 7, if a GUI for settlement is displayed to start the authentication procedure at operation 705, the first terminal may request the second authentication information from the second terminal and the second terminal are connected to each other through near field communication); 
receive authentication information from the first external device (second terminal) using the first communication channel (¶ 0032, 0075, transfer the information required for the settlement to the first terminal as the second authentication information at operation 725); 
receive data from the first external device using the first communication channel while or after receiving the authentication information (¶ 0052-0053, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal); 
store the received data in the memory at least temporarily (¶ 0032, 0052-0053 and 0075, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal, the first terminal, store data in a cache); 
establish a second communication channel with a second external device, using the authentication information, via the network interface (¶ 0075, the first terminal, that has received the second authentication information from the second terminal and has sensed the first authentication information by itself, transfers the sensed first authentication information and the received second authentication information to a server at operation 730.) and 
transmit the stored data (cache and pre-stored data) to the second external device (Server) using the second communication channel (¶ 0075, the first terminal, that has received the second authentication information from the second terminal and has sensed the first authentication information by itself, transfers the sensed first authentication information and the received second authentication information to a server at operation 730.).
Kim et al disclose, in background of the specification, ¶ 0003, the 5G communication system is considered to be implemented in higher frequency mmWave bands, e.g., 60 GHz bands.
Kim et al does not specifically disclose in detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz.
In the same field of endeavor, Friedrich discloses in more detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz (¶ 0022, Wireless LAN Medium Access Control MAC and Physical Layer Specifications--Amendment 3: Enhancements for Very High Throughput in the 60 GHz Band and Wireless LAN Medium Access Control and Physical Layer Specifications--Amendment: Enhanced Throughput for Operation in License-Exempt Bands Above 45 GHz). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to improving signaling overhead of management, high data frequency bands for deployment and allowing tourists and roamers to access the internet connection in a cost-effective manner as taught by Friedrich et al.
	Regarding claims 2, 13, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the first external device is a mobile device related to a user account, and the second external device is a server related to the user account (¶ 0026, FIG. 1, the system may include constituent elements of at least one terminal and an authentication server, the terminal may include, for example, a tablet, a Personal Computer (PC), a Portable Multimedia Player, a Personal Digital Assistant, a smart phone, a smart device, a smart car, a portable phone).
	Regarding claim 3, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the instructions cause the processor to delete the stored data after the transmission of the data (¶ 0052-0053 and 0075, stored data in a cache is temporarily, will be delete the cache stored data after the transmission of the data).
Regarding claim 4, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein at least part of the housing structure includes or forms a kiosk structure (abstract, ¶ 0026).
Regarding claim 5, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the user interface includes a touch screen display (¶ 0026, 0075).
	Regarding claims 6, 14, Kim et al and Friedrich et al discloses in claim 1 further, Friedrich discloses in more detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz (¶ 0022, Wireless LAN Medium Access Control MAC and Physical Layer Specifications--Amendment 3: Enhancements for Very High Throughput in the 60 GHz Band and Wireless LAN Medium Access Control and Physical Layer Specifications--Amendment: Enhanced Throughput for Operation in License-Exempt Bands Above 45 GHz). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to improving signaling overhead of management, high data frequency bands for deployment and allowing tourists and roamers to access the internet connection in a cost-effective manner as taught by Friedrich et al.
	Regarding claim 7, Kim et al and Friedrich et al discloses in claim 1 further, Friedrich et al discloses, wherein the wireless communication circuit is configured to support a WiGig specification (¶ 0022, Inc WiGig MAC and PHY Specification Version). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to improving signaling overhead of management, high data frequency bands for deployment and allowing tourists and roamers to access the internet connection in a cost-effective manner as taught by Friedrich et al.
	Regarding claim 8, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the data includes backup data stored in the electronic device (¶ 0004, 0032, 0076, the terminal may sense the situation in which the authentication is necessary by itself. A terminal may keep an initial condition to trigger the collection in a storage unit. The initial condition may be satisfied through a determination by a sensing unit or a communication unit included in the terminal. The initial condition may correspond to, for example, a case where the first terminal and the second terminal are connected to each other through near field communication, a case where the time set by a user arrives, a case where the terminal arrives at a place set by a user, a case where the terminal leaves a location set by a user, or a case where an incoming call is received and also see Friedrich et al).
	Regarding claim 9, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the instructions cause the processor to store the data at least temporarily in a designated storage area the memory or a generated storage area in the memory using the authentication information (¶ 0052-0053 and 0075, stored data in a cache is temporarily, will be delete the cache stored data after the transmission of the data).
	Regarding claim 10, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the instructions cause the processor to encrypt the data in case that the data is not encrypted data (Kim et al ¶ 0038, authentication information has failed, Friedrich et al ¶ 0119). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to improving signaling overhead of management, high data frequency bands for deployment and allowing tourists and roamers to access the internet connection in a cost-effective manner as taught by Friedrich et al
Regarding claim 11, Kim et al and Friedrich et al discloses in claim 1 further, Kim et al discloses, wherein the instructions cause the processor to establish the first communication channel with the first external device using the wireless communication circuit based on a previous connection record with the first external device which is stored in the memory (¶ 0004, 0032, 0076, the terminal may sense the situation in which the authentication is necessary by itself. A terminal may keep an initial condition to trigger the collection in a storage unit. The initial condition may be satisfied through a determination by a sensing unit or a communication unit included in the terminal. The initial condition may correspond to, for example, a case where the first terminal and the second terminal are connected to each other through near field communication, a case where the time set by a user arrives, a case where the terminal arrives at a place set by a user, a case where the terminal leaves a location set by a user, or a case where an incoming call is received.).
	Regarding claim 12, Kim et al discloses a method to control a data communication of an electronic device, comprising: 
establishing a first communication channel with a first external device using a wireless communication circuit which is configured to communicate with an external device using a frequency 5g (abstract, ¶ 0032, 0075, FIG. 7, if a GUI for settlement is displayed to start the authentication procedure at operation 705, the first terminal may request the second authentication information from the second terminal and the second terminal are connected to each other through near field communication); 
receiving authentication information from the first external device using the first communication channel (¶ 0032, 0075, transfer the information required for the settlement to the first terminal 701 as the second authentication information at operation 725 and the second terminal are connected to each other through near field communication); 
receiving data from the first external device using the first communication channel while or after receiving the authentication information (¶ 0052-0053, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal); 
store the received data in the memory at least temporarily (¶ 0032, 0052-0053 and 0075, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal, the first terminal, store data in a cache); 
storing the received data at least temporarily in a memory of the electronic device (¶ 0032, 0052-0053 and 0075, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal, the first terminal, store data in a cache); 
establishing a second communication channel with a second external device, using the authentication information, via a network interface of the electronic device (¶ 0075, the first terminal, that has received the second authentication information from the second terminal and has sensed the first authentication information by itself, transfers the sensed first authentication information and the received second authentication information to a server at operation 730.);
 and transmitting the stored data to the second external device using the second communication channel (¶ 0075, the first terminal that has received the second authentication information from the second terminal and has sensed the first authentication information by itself, transfers the sensed first authentication information and the received second authentication information to a server at operation 730.).
Kim et al disclose, in background of the specification, ¶ 0003, the 5G communication system is considered to be implemented in higher frequency mmWave bands, e.g., 60 GHz bands.
Kim et al does not specifically disclose in detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz.
In the same field of endeavor, Friedrich discloses in more detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz (¶ 0022, Wireless LAN Medium Access Control MAC and Physical Layer Specifications--Amendment 3: Enhancements for Very High Throughput in the 60 GHz Band and Wireless LAN Medium Access Control and Physical Layer Specifications--Amendment: Enhanced Throughput for Operation in License-Exempt Bands Above 45 GHz). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to improving signaling overhead of management, high data frequency bands for deployment and allowing tourists and roamers to access the internet connection in a cost-effective manner as taught by Friedrich et al.
Regarding claim 15, Kim et al discloses, a machine-readable storage medium having recorded thereon a program to execute a method to control a data communication of an electronic device, wherein the method comprises: 
establishing a first communication channel with a first external device using a wireless communication circuit which is configured to communicate with an external device using a frequency 5g (abstract, ¶ 0032, 0075, FIG. 7, if a GUI for settlement is displayed to start the authentication procedure at operation 705, the first terminal may request the second authentication information from the second terminal and the second terminal are connected to each other through near field communication); 
receiving authentication information from the first external device using the first communication channel (¶ 0052-0053, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal); 
store the received data in the memory at least temporarily (¶ 0032, 0052-0053 and 0075, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal, the first terminal, store data in a cache); 
receiving data from the first external device using the first communication channel while or after receiving the authentication information (¶ 0032, 0052-0053 and 0075, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal, the first terminal, store data in a cache); 
storing the received data at least temporarily in a memory of the electronic device (¶ 0032, 0052-0053 and 0075, the first terminal and the second terminal to collect the third authentication information, the second terminal transfers the collected third authentication information to the first terminal, the first terminal, store data in a cache); 
establishing a second communication channel with a second external device, using the authentication information, via a network interface of the electronic device (¶ 0075, the first terminal, that has received the second authentication information from the second terminal and has sensed the first authentication information by itself, transfers the sensed first authentication information and the received second authentication information to a server at operation 730.); and 
transmitting the stored data to the second external device using the second communication channel (¶ 0075, the first terminal that has received the second authentication information from the second terminal and has sensed the first authentication information by itself, transfers the sensed first authentication information and the received second authentication information to a server at operation 730.).
Kim et al disclose, in background of the specification, ¶ 0003, the 5G communication system is considered to be implemented in higher frequency mmWave bands, e.g., 60 GHz bands.
Kim et al does not specifically disclose in detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz.
In the same field of endeavor, Friedrich discloses in more detail, a wireless communication circuit configured to communicate with an external device using a frequency between 10GHz and 100GHz (¶ 0022, Wireless LAN Medium Access Control MAC and Physical Layer Specifications--Amendment 3: Enhancements for Very High Throughput in the 60 GHz Band and Wireless LAN Medium Access Control and Physical Layer Specifications--Amendment: Enhanced Throughput for Operation in License-Exempt Bands Above 45 GHz). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to improving signaling overhead of management, high data frequency bands for deployment and allowing tourists and roamers to access the internet connection in a cost-effective manner as taught by Friedrich et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643